FILED
                            NOT FOR PUBLICATION                            APR 15 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CHRISTOPHER O’NEILL,                             No. 14-15447

               Plaintiff - Appellant,            D.C. No. 3:12-cv-00030-LRH-
                                                 WGC
  v.

ROBERT BANNISTER, Dr.; et al.,                   MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                              Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       Christopher O’Neill, a Nevada state prisoner, appeals pro se from the district

court’s summary judgment dismissing his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004), and we affirm.

      The district court properly granted summary judgment because O’Neill

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent in treating his Hepatitis C and associated pain. See id. at

1057 (a prison official is deliberately indifferent only if he or she “knows of and

disregards an excessive risk to inmate health” (internal citations and quotation

marks omitted)); see also Colwell v. Bannister, 763 F.3d 1060, 1068 (9th Cir.

2014) (“A difference of opinion between a physician and the prisoner – or between

medical professionals – concerning what medical care is appropriate does not

amount to deliberate indifference.” (internal citations and quotation marks

omitted)).

      The district court did not abuse its discretion in denying O’Neill’s motion to

amend because it sought to add a “separate, distinct and new cause of action.”

Planned Parenthood of S. Ariz. v. Neely, 130 F.3d 400, 402 (9th Cir. 1997) (per

curiam) (internal citations and quotation marks omitted) (standard of review); see

also United States ex rel. Wulff v. CMA, Inc., 890 F.2d 1070, 1073 (9th Cir. 1989)

(“The erroneous characterization of the corrected pleading as an amended

complaint rather than as a supplemental pleading is immaterial.” (internal citations




                                           2                                     14-15447
and quotation marks omitted)).

      AFFIRMED.




                                 3   14-15447